Citation Nr: 1622760	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for residuals of a jaw injury.

3. Entitlement to service connection for a dental disability (claimed as traumatic damage or loss of teeth) for compensation purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to March 1999 and from April 2003 to April 2006 with service in Iraq.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board; he did not appear for the hearing, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). Indeed, in this case the Veteran has expressly stated that he intended his claim as one seeking outpatient dental treatment and service-connected compensation.  See April 2012 Notice of Disagreement (NOD).  

In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  Accordingly, the claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for a lumbar spine disability and residuals of a jaw injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.  
 


FINDING OF FACT

The Veteran does not have a qualifying dental disability for which service connection can be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental disability are not met.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by letters in June 2011 and December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.  The Board has also considered whether the Veteran should be afforded a VA examination for the claim but finds that one is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet.App.79, 81 (2006).  However, in the present case, as is discussed below, the asserted nature of the Veteran's dental disability is simply not eligible for compensation consideration.  Thus, a remand to obtain an examination/opinion is not warranted.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders. For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Here, the Veteran claims service connection for loss of teeth related to trauma experienced in service.  Specifically, the Veteran asserts that he suffered traumatic tooth loss in February 2004 when the tactical vehicle he was riding in was struck by an improvised explosive device (IED).  See May 2011 VA Form 21-526 and April 2012 VA Form 21-4138.  The Veteran reported that his teeth were "knocked out" as a result of this incident.  See June 6, 2011, clinical record.  

Review of the evidence of record does not support a finding of any trauma or disease that caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  The Veteran's STRs reflect a May 2004 dental examination (three months after the claimed reported IED attack) which identified general gingivitis but did not note any teeth missing or damaged due to trauma.  June 2004 STRs reflect fillings on tooth #9 and tooth #7 but also fail to note any teeth missing or damaged due to trauma.  STRs from September 2005 note that the Veteran reported upper anterior tooth discomfort.  At the time, the Veteran reported that he had trauma about a year prior.  Upon evaluation by a different dentist, the Veteran reported that he fractured tooth #9 approximately two years prior.  He explained that the tooth was asymptomatic until one month before the evaluation.  The report noted that a coronal restoration was present, but did not note any teeth missing or damaged due to trauma.  The diagnosis was irreversible pulpitis with acute periodontitis.  Later that same day, the Veteran reported for a non-surgical root canal treatment on tooth #9.  Nine days later, the record contains a notation for an implant evaluation and veneer evaluation.  Dental STRs show the Veteran out-processed in March 2006 without any further notation.  The Veteran's DD-214 shows that he did not receive a dental examination or dental treatment in the 90 days prior to separation from service in April 2006.  The Veteran elected not to have a separation examination.  See January 2006 Medical Statement for Separation/Statement of Option.  Notably, in a January 2006 Report of Medical Assessment, the Veteran denied having any dental problems three months prior to separation.  

Here, there is no evidence of record that the Veteran has a qualifying current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, the evidence of record reflects that the Veteran received treatment in service for gingivitis, two fillings, and a non-surgical root canal for irreversible pulpitis with acute periodontitis; treatment was not due to loss of substance of body of maxilla or mandible. 

The Veteran has not presented any competent evidence that he has a dental disability for which service connection for compensation purposes may be granted.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes.  Hence, the appeal in this matter must be denied.   





ORDER

Service connection for a dental disability (claimed as traumatic damage or loss of teeth) for compensation purposes is denied.


REMAND

The Veteran states that he has a lumbar spine disability and residuals of a jaw injury related to service.  Specifically, the Veteran states that he injured his back and jaw in February 2004 in Iraq when his tactical vehicle was struck by an IED.  See May 2011 VA Form 21-526 and April 2012 VA Form 21-4138.  [The Board notes that the Veteran initially reported that he injured his lower back in January 2003.  See May 2011 VA Form 21-526.]  In a December 2011 PTSD Disability Benefits Questionnaire (DBQ), the Veteran reported that he was in the gunner position when his Humvee was hit by an IED.  He further reported that he was the only one to survive the attack.  However, the file does not contain corroborating evidence of an IED attack in service.  The Board finds that a remand is necessary to obtain all military personnel records in order to corroborate the report of a February 2004 IED attack.  

Additionally, the file does not contain a complete copy of the April 2012 rating decision.   A copy of the April 2012 rating decision must be associated with the file.

In this case, the record contains evidence of a current low back disability and reports of jaw pain and popping with potentially associated headaches.  Specifically, clinical records from August 2011, October 2011, May 2012, January 2015, and August 2015 note reports of lower back pain.  The record from August 2011 notes reports of left hip numbness and the record from August 2015 notes reports of "shooting" pain in the left side and right leg numbness.  June and August 2011 clinical records note reports of  jaw pain and headaches.  A June 27, 2011, clinical record addendum states, "[The Veteran] has headaches related to chewing.  May need a bite block.  Needs to see dentis[t]/oral surgeon..."  

The record contains a December 2003 STR which notes reports of lower back pain as well as the Veteran's statements about a February 2004 IED incident in service which he states caused traumatic tooth damage or loss.  However, the file does not contain medical opinion as to the potential cause or causes of the Veteran's lumbar spine and jaw conditions.  Accordingly, the Board finds that a VA examination is necessary to determine if the Veteran's lumbar spine and jaw disabilities are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).   

Furthermore, the record indicates that the file is missing private medical treatment records which may be relevant to the Veteran's lumbar spine claim.  Specifically, a June 2011 clinical record noted that the Veteran was receiving private chiropractic treatment until approximately March 2011.  Because such records may be helpful in substantiating the Veteran's lumbar spine claim, they should be obtained and associated with the file.    

Finally, the most recent VA treatment records in the record are from September 2015.  Because records of treatment for his claimed lumbar spine and jaw disabilities may contain pertinent information, and because VA treatment records are constructively of record, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed lumbar spine and jaw disabilities (including specifically the chiropractor he saw in early 2011), and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.
The AOJ should also specifically obtain for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received since September 2015.

2. Contact all pertinent military authorities and the Joint Service Records Research Center (JSRRC), as appropriate, to verify the Veteran's report of being injured in a February 2004 IED attack in Iraq.   
 
Associate with the claims file all records and responses from all pertinent military authorities and the JSRRC. All efforts to obtain records from all pertinent military authorities and the JSRRC should be fully documented. All facilities from which records are requested should provide a negative response if the records are not available. 

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A  (West 2014) and 38 C.F.R. § 3.159(c) (2015).

3. After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the cause or causes of his lumbar spine and jaw disabilities.  The examiner must review the entire record (to include this remand) and provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's lumbar spine disability is causally related to or aggravated by service?  (aggravation means the disability increased in severity beyond its natural progression)  In providing an opinion, the examiner should consider and comment on a December 2003 STR which notes complaints of back pain in service.  

If the examiner determines that the Veteran does not have a lumbar spine disability, the examiner is asked to reconcile that finding with clinical records which note complaints of back pain, left hip numbness, and right leg numbness in August 2011, October 2011, May 2012, January 2015, and August 2015.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's jaw disability is causally related to or aggravated by service?  (aggravation means the disability increased in severity beyond its natural progression)

If the examiner determines that the Veteran does not have a jaw disability, the examiner is asked to reconcile that finding with clinical records which note complaints of jaw pain and headaches in June and August 2011.  

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to supporting factual data and medical literature, as deemed appropriate.

The examiner is instructed that it is not necessary to assume the Veteran's report of an IED explosion is accurate and credible if, following the development listed above, there is no competent and credible evidence in the file establishing that this event occurred.   

3. Thereafter, the AOJ should readjudicate the claims.  If the benefits remain denied, the RO should issue an appropriate supplemental SOC, afford the Veteran and his representative an appropriate opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


